Citation Nr: 1445406	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters issued in December 2010 and May 2011 of the criteria for establishing entitlement to TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines an effective date if TDIU is awarded.  This accordingly addressed all notice elements and preceded initial adjudication by the AOJ in July 2011.  Nothing more was required.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim of entitlement to TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has associated relevant VA treatment and examination records.  The Veteran's statements and private medical records have also been associated with the claims file and reviewed.  

In September 2010, June 2011, December 2011, and January 2012, VA examined the Veteran to determine the severity of and effect, if any, that his service-connected cold weather injuries, bilateral hearing loss, and tinnitus have on his ability to obtain substantially gainful employment.  The Board has reviewed the VA examination reports and finds them to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.

The Board notes that the Veteran's most recent VA examination is now nearly three years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since the most recent VA examination.  Accordingly, the Board finds it unnecessary to remand the claim for an additional examination.  

The Veteran was given the opportunity to present testimony at a hearing before a Veterans Law Judge, which he declined.    

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

When determining whether TDIU is warranted, consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).

III. Analysis

The Veteran argues that his service-connected disabilities preclude him from maintaining substantial employment.  On his claim, received in November 2010, the Veteran reported that he graduated from high school and he last worked in 1993 as an engineer for a railroad.  He alleges that he can no longer work because of his cold injury residuals, hearing loss, and tinnitus. 

The Veteran has been rated at a combined rating of 90 percent for residuals of cold injuries of the left lower extremity (30 percent), residuals of cold injuries of the right lower extremity (30 percent), residuals of cold injuries of the left upper extremity (20 percent), residuals of cold injuries of the right upper extremity (20 percent), residuals of cold injuries of the left ear (10 percent), residuals of cold injuries of the right ear (10 percent), bilateral hearing loss (30 percent), and tinnitus (10 percent).  Therefore, he meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU.  

As previously stated, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  The question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities.

VA treatment records from August 2010 indicate that the Veteran drinks 2 beers, 5 times a week "while playing golf."  Additionally, for exercise, the Veteran noted that he golfs or walks 3 miles a day. 

The Veteran underwent a VA examination in September 2010 to evaluate his service connected cold injuries and hearing loss.  During that examination, the Veteran stated that he worked as a locomotive engineer for the railroad until he retired in 1993 and that he has not worked since that time.  Regarding his cold injuries, the Veteran stated that he does not take any special precautions or make changes in his lifestyle and they have had no effect on his daily activities.  Regarding his hearing loss, the examiner found that speech recognition ability was poor in the right ear and good in the left ear.  The only impact on occupational activities listed is hearing difficulty.   

During the VA examination in June 2011 the Veteran stated that prior to service, he was a welder for 4 years.  After service, he was a railroad engineer until her retired at the age of 62.  The examiner determined that the Veteran's normal to profound bilateral hearing loss would have significant effects on the Veteran's occupation in terms of hearing difficulty but that there were no effects on usual daily activities.  The Veteran self-reported that his "cold injury did not have an adverse effect on his job."  He stated that he has had "no other treatment for cold injury since leaving the military service" and though he has discussed the injury with his current physicians, they have not made a recommendation for treatment.  He stated that his major problem with the cold injury is that his toes are painful and feel numb all of the time.  Upon physical examination, the Veteran had decreased sensation in both feet and there was a complete absence of vibratory sense in both feet.  He did have normal flexion and extension of his toes.  The examiner diagnosed "cold injury, with resultant peripheral sensory neuropathy with numbness and tingling and decreased sensation and loss of vibratory sense of both feet."  The examiner indicated that "with respect to employability, this was discussed with the veteran, and he states that the cold injury residuals of his feet would not at least as likely as not prevent him from doing his work as a railroad engineer.  Neither would it result in his not being able to do sedentary work, if he was of appropriate age to involve himself in the work force."    

The Veteran underwent another VA examination in December 2011.  The examiner indicated that the Veteran had decreased sensation to all fingers of both hands and complained of numbness and tingling in his fingers.  He also noted cold sensitivity and impaired sensation in the Veteran's feet.  Based on an examination of and a history provided by the Veteran, the examiner opined that the Veteran's cold injury would not impact his ability to work.  

In January 2012, the Veteran underwent an examination of his bilateral ears.  He reported decreased sensation in his ears.  

In a letter dated in January 2012, the Veteran's representative indicated that the Veteran does not feel that "any employer will hire him with his severe service-connected residuals of cold injuries, bilateral, upper and lower extremities, hearing loss and tinnitus."   The representative also reported that the Veteran has great difficulty with gripping, driving, standing and walking for long periods of time because of his residuals of cold injuries.  

A March 2012 letter from the Veteran's private physician, Dr. D.D., indicates that he completed a physical examination of the Veteran.  Dr. D.D. confirmed the Veteran's hearing loss, cold injuries in the bilateral lower extremities, and cold injuries in the bilateral upper extremities.  He went on to note that the Veteran "does not hear the whispered voice in either ear."  Also, the Veteran's lower extremity symptoms are cool feet and loss of hair bilaterally and he has a "weakened hand grip bilaterally".  Dr. D.D. goes on to note the disability ratings for each disability, and indicating that the Veteran is considered 90 percent disabled.  Finally, he states that his "findings do not refute that calculation.  There are many findings on physical examination that actually support these calculations."  

The Veteran's VA treatment records from July 2011 to August 2013 do not contain complaints regarding his cold injury residuals.  In October 2012, he stated that he was playing golf about 3 times per week.  In April 2013, the Veteran complained of back pain that radiates down his legs and is worse with walking and standing.  He was diagnosed with stenosis in his spine.

While the Board acknowledges that 90 percent reflects a significant impairment caused by the Veteran's service-connected disabilities, the preponderance of the evidence weighs against finding the Veteran unemployable based on those disabilities.  First, the Veteran has continuously reported that his cold injuries do not impact his daily activities.  During the June 2011 examination, the Veteran even stated that his cold injury residuals of his feet would not prevent him from doing his job as a railroad engineer or sedentary work.  Although Dr. D.D. stated that the Veteran cannot hear the whispered voice in either ear, it is not clear that he is unable to hear the spoken voice at all or that he would be unable to work in a position that would not require regular communication with others.  Dr. D.D. also seemingly agreed with the Veteran's 90 percent total disability rating, stating that his finds support that calculation.  Also, it is noted that the Veteran has a weakened grip in both hands and has difficulty driving, standing, and walking for periods of time, however, it is not clear how these symptoms would prevent all types of sedentary work.  Finally, throughout the record, it is clear that the Veteran is able to participate in physical activity, like golf, and even stated he could walk 3 miles as recently as 2010.  The VA examiners have consistently found that the Veteran's service connected disabilities would not preclude him from working.  The Veteran has provided no competent medical opinion to the contrary. 

The only evidence to the contrary is by way of the Veteran's own statements that he cannot work.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to state whether his disabilities preclude him from working.  He has even contradicted himself at time.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the VA medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, the Board affords more probative value to the statements and opinions of the VA examiners than to the statements of the Veteran.  

Additionally, the Veteran now states that his cold injury residuals cause him pain when walking or standing for extended periods of time, though his recent VA treatment records associate those symptoms with the Veteran's spinal stenosis.  As his stenosis is not service connected, that cannot be considered in evaluating the Veteran's employability.  See 38 C.F.R. § 4.16.  The Veteran also stated that he would not be precluded from sedentary work "if he was of appropriate age to involve himself in the work force." See VA examination report June 2011.  However, as noted above, age is also not a consideration when evaluating employability for VA purposes.  See 38 C.F.R. § 4.19.  

Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  


ORDER

Entitlement to TDIU is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


